Citation Nr: 0720220	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-28 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether a timely substantive appeal was filed on the 
issue of entitlement to an increased disability evaluation 
for residuals of a fracture of L-2, currently evaluated as 30 
percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a left 
femur fracture.

3.  Entitlement to service connection for osteoarthritic 
changes of the left hip, to include as secondary to residuals 
of a left femur fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO decision that 
denied the benefits sought on appeal.

The petition to reopen a claim of service connection for 
residuals of a left femur fracture and the claim of service 
connection for osteoarthritic changes of the left hip, to 
include as secondary to residuals of a left femur fracture 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision issued in September 2003, the RO 
continued the veteran's 10 percent rating for a spine 
disability; the veteran submitted a timely notice of 
disagreement in November 2003.

2.  The RO issued and mailed a statement of the case 
addressing the claim in May 2004.

3.  The substantive appeal, VA Form 9, was received in July 
2004, wherein the veteran failed to indicate that he wished 
to appeal the claim for an increased rating for a spine 
disability but rather indicated a desire to appeal other 
claims. 

4.  The RO subsequently issued a rating decision in November 
2005 increasing the veteran's spinal disability rating from 
10 percent to 30 percent disabling.


CONCLUSION OF LAW

The Board does not have jurisdiction to review the appeal of 
the veteran's claim for an increased rating for residuals of 
a fracture of L-2, currently evaluated as 30 percent 
disabling, as no timely substantive appeal has been filed.  
38 U.S.C.A. § 7105 (West 2002 & West Supp. 2006); 38 C.F.R. 
§§ 20.101, 20.202, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The timeliness of substantive appeal is a jurisdictional 
matter and is governed by the interpretation of law.  In such 
a case, the VCAA has no application.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The appellant was 
properly notified of the jurisdictional problem and he was 
afforded the procedural safeguards of notice and the 
opportunity to be heard on the question of timeliness.

Analysis

The question before the Board is whether it has jurisdiction 
to consider the veteran's appeal for an increased rating for 
a spine disability.

The Board has jurisdiction of an appeal when there is a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  See 38 C.F.R. § 20.200 (2006).  After an 
appellant receives the statement of the case, the appellant 
must file a formal appeal within sixty days from the date the 
statement of the case is mailed, or within the remainder of 
the one-year period from the date the notification of the RO 
decision was mailed, whichever period ends later.  See 38 
U.S.C.A. § 7105(d)(3) (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 20.300, 20.302 (2006).

The Board determines questions as to timeliness.  See 38 
U.S.C.A. § 7105(d)(3) (West 2002 & West Supp. 2006).

The record shows that by a September 2003 RO decision, an 
increased rating was denied for a spine disability.  The 
veteran was notified of the adverse decision in a September 
2003 letter.  Thereafter, he filed a NOD which was timely 
received in November 2003.  Thereafter, the RO issued and 
mailed a statement of the case addressing the claim on May 
24, 2004.  The substantive appeal, VA Form 9, was received at 
the RO on July 14, 2004.  On this form, the veteran 
specifically indicated that he had read the statement of the 
case and was only appealing the claims of service connection 
for residuals of a left femur, a left hip disability and 
PTSD.  The appeal did not indicate a desire to appeal the 
claim for an increased rating for a spine disability.  
Further, there is no other document on file which could serve 
as a timely substantive appeal.  

The RO subsequently issued the veteran a rating decision on 
November 16, 2005, increasing his spine disability from 10 
percent to 30 percent disabling.  This decision is not on 
appeal either given the lack of a timely NOD.  It is 
acknowledged that the RO indicated in the November 2005 
decision that the matter of an increased rating was to remain 
on appeal unless specifically withdrawn.  This is incorrect 
for the reasons cited, above. 

The record shows that the veteran was specifically advised in 
a May 2007 RO letter of the necessity to file his appeal 
within one year from the date of notice of the initial rating 
decision denying his claim, or within 60 days after the date 
of the statement of the case, whichever is later, and he was 
also advised of what was required to request an extension of 
the time period for filing a substantive appeal.  He was also 
invited to present argument or evidence addressing the 
jurisdictional question of whether he had timely filed an 
appeal, and he was given an opportunity to request a Board 
hearing so that he could present argument in person.  He 
declined to avail himself of these options. 

As a substantive appeal was not timely filed, and as a good 
cause motion for extending the time period was not filed, the 
Board does not have appellate jurisdiction to determine the 
merits of the appeal.  See 38 U.S.C.A. § 7105 (West 2002 & 
West Supp. 2006).


ORDER

As a timely appeal was not filed, the appeal on the claim of 
entitlement to an increased rating for residuals of a 
fracture of L-2, currently evaluated as 30 percent disabling, 
is dismissed.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is required 
prior to adjudication of the claims.  

The veteran filed his original claim of entitlement to 
service connection for a fracture of the left femur in June 
1973.  The claim was denied in a rating decision dated in 
November 1973 and the veteran did not appeal that decision.  
The Board notes that in bringing his current claim, the 
veteran has not yet been provided with notice compliant with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
Board finds that the notice letter sent to the veteran in 
October 2002 did not comply with the new requirements under 
Kent.  Therefore, this case must be remanded with regard to 
the veteran's claim to reopen for service connection for a 
left femur fracture.  It is also noted that neither the SOC 
nor the SSOC cited to the laws and regulations governing the 
petition to reopen.  38 C.F.R. § 3.156.  On remand, 
corrective action should be taken.

The Board also notes that the veteran's claim of entitlement 
to service connection for a left hip disability, to include 
as secondary to the left femur fracture, is inextricably 
intertwined with his new and material claim.  In order to 
expedite the veteran's claim, both issues will be adjudicated 
when this claim is returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006)

2.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claims.  If any such 
action does not resolve the claims, 
issue the veteran and his 
representative a SSOC which contains 
all relevant laws and regulations to 
include 38 C.F.R. § 3.156.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


